Citation Nr: 1024847	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

1. Entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes mellitus, 
type II.  

2.  Entitlement to service connection for a lacerated liver.

3.  Entitlement to service connection for hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1966 to January 1969, 
and from November 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.
 
In May 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that service connection is warranted for 
neuropathy, to include as secondary to service-connected diabetes 
mellitus, type II.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for disability which is 
proximately due to, the result of, or aggravated by, a service-
connected disease or injury. 38 C.F.R. § 3.310 (2009).  Any 
additional disability resulting from the aggravation of a non-
service-connected condition is also compensable under 38 C.F.R. § 
3.310, to the extent of such aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

VA medical opinions were obtained in June 2006 and September 2009 
regarding the appellant's neuropathy claim.  The June 2006 VA 
medical opinion found that hypersensitization of the appellant's 
left thigh was not a complication of diabetes.  The VA examiner 
noted that the condition was atypical for a diabetes mellitus, 
type II, neuropathy and preexisted the onset of diabetes by many 
years.  The appellant's VA treatment records reflect that he was 
diagnosed with diabetes mellitus, type II, in August 2005.  He 
reported to the June 2006 VA examiner that he had experienced 
pain in his left thigh for twenty years.  The June 2006 VA 
examiner also noted that the condition was not worsened or 
increased by the appellant's diabetes.  However, the VA examiner 
did not provide a rationale for the opinion that the appellant's 
hypersensitization of the left thigh was not worsened or 
increased by his diabetes.  

The September 2009 VA examination report reflects that the 
appellant reported pain down his anterior/lateral thighs that 
extends into his toes,  numbness/tingling in hands, tingling in 
the bottom of feet, and tingling in hands.  Sensory examination 
showed that the appellant had a marked decrease of the left side 
and he complained of decreased sensation and superficial pain.  
The VA examiner noted that there was a technical problem with the 
nerve conduction study.  However, the VA examiner noted that 
clinically, the appellant had lateral femoral cutaneous nerve 
neuropathy.  The VA examiner opined that the appellant's lateral 
femoral cutaneous nerve neuropathy was not a complication of 
diabetes because it significantly pre-dated the diabetes 
mellitus, type II, diagnosis.  The VA examiner noted that there 
was no conclusive evidence of general peripheral neuropathy as 
the appellant complained of symptoms under the test window.  The 
September 2009 VA examination report reflects that the condition 
was not worsened or increased by the appellant's diabetes.  
However, the VA examiner did not provide a rationale for the 
opinion.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the June 2006 and 
September 2009 VA examinations failed to provide a rationale on 
the issue of whether the appellant's diabetes mellitus, type II, 
aggravated the appellant's neuropathy, the examinations were 
inadequate.  In light of the foregoing, the Board finds that a 
remand is necessary to obtain an additional medical opinion to 
adequately address the appellant's secondary service connection 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  Further, as the 
September 2009 VA examiner indicated there was a technical 
problem with the nerve conduction test, the appellant should be 
rescheduled for a new examination.

The most recent VA treatment records in the claims folder date to 
September 2009.  In the May 2010 hearing, the appellant indicated 
that a physician at the Hays VA Outpatient Clinic had recommended 
that he see a neurologist at the V.A. Medical Center in Wichita.  
Therefore, it would be useful to obtain the appellant's recent VA 
treatment records. 

Regarding the issues of entitlement to service connection for a 
lacerated liver and hernias, the Board finds that the issues must 
be remanded for issuance of a statement of the case (SOC).  The 
appellant filed a claim for entitlement to service connection for 
a lacerated liver and hernias in September 2005 and January 2006.  
In an August 2006 rating decision, the RO denied the appellant's 
claims.  In the appellant's December 2006 claim for entitlement 
to service connection for peripheral neuropathy, the appellant 
indicated that he disagreed with the decision not to grant 
service connection for the lacerated liver and hernias.  As the 
statement expresses disagreement with the RO's determination that 
he was not entitled to service connection for a lacerated liver 
and hernias, the December 2006 statement can be construed as a 
timely notice of disagreement with regard to the August 2006 
rating decision.  See 38 C.F.R. § 20.201 (2009).   

The record does not reflect that a SOC has been issued in 
response to the appellant's notice of disagreement.  In this 
situation, the Court has indicated that the proper action is to 
remand the issue to the RO for appropriate action.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step 
was for the RO to issue an SOC on the denial of the . . . claim, 
and the Board should have remanded that issue to the RO, not 
referred it there, for issuance of that SOC.").  As such, the 
Board finds that these issues should be remanded for the issuance 
of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's VA treatment 
records from September 2009 to present, to 
include records from the Hays VA Outpatient 
Clinic and Wichita VA Medical Center.  If no 
records are available, the claims folder must 
indicate this fact.  All efforts to obtain 
these records must be documented in the 
claims folder.

2. Schedule the appellant for a VA 
examination to determine the nature and 
etiology of any peripheral neuropathy.  Any 
and all indicated evaluations, studies, and 
tests, to include a nerve conduction test, 
deemed necessary by the examiner should be 
accomplished.

The VA examiner should opine as to whether it 
is at least as likely as not that any 
peripheral neuropathy is aggravated by the 
service-connected diabetes mellitus, type II.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The VA clinician is requested to provide 
a thorough rationale for any opinion 
provided.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

3. Provide the appellant with a statement of 
the case as to the issues of entitlement to 
service connection for a lacerated liver and 
hernias.  The appellant should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of those issues to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  If 
timely substantive appeals are not filed, the 
claims should not be certified to the Board.

4. Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for neuropathy, to include as secondary to 
service-connected diabetes mellitus, type II.  
If the benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claim, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


